DETAILED ACTION
RE: Birnbaum et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election of Group I (claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26, 28, 29 and 32) and species of (i) CD40, (ii) CD3e+DAP12, (iii) SEQ ID NO: 1 and (iv) SEQ ID NO:4 in the reply filed on 8/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26, 28, 29, 32, 40, 46-48, 53 and 55 are pending. Claims 1, 2, 5, 6, 10, 12-16, 18-21, 24, 27, 30, 31, 33-39, 41-45, 49-52, 54 and 56-58 are canceled. Claims 40, 46-48, 53 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.
4.	Claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26, 28, 29 and 32 are under examination.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 4/24/2020 and 8/10/2022 have considered by the examiner.

Sequence Listing
6.	The sequence listing filed on 2/11/2020 is objected to for the following reasons: 
In the sequence listing, SEQ ID NOs: 1 and 2 are labeled as DNA sequence. However, SEQ ID NO: 1 (SAGGGSGGGS) and SEQ ID NO: 2 (GSGSGSGSGG) (which comprise amino acid “S”) are amino acid sequence, as evidenced by the specification (page 3, lines 21-23).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

7.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 25 recite alternatives in incorrect format, i.e. selected from the group consisting of A, B, C.  The correct format is selected from the group consisting of A, B, and C. The term “and” should be added before the last element of the Markush group. 
Since each element forms a part of the group of alternatives, individual elements must be separated grammatically using commas and the inclusive conjunction and.


Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (WO2017040694A2, pub. date: 3/9/2017).
	Lim et al. teaches a library comprising a plurality of cells each comprising a
unique polynucleotide comprising a nucleotide sequence encoding a unique synthetic modular polypeptide, wherein the unique synthetic modular polypeptides encoded by each unique polynucleotide of the plurality are chimeric antigen receptor (CAR) polypeptides ([0036], [0045], [0046], claim 34 and Fig. 11), wherein the cells are T cells ([00249]). Lim et al. teaches that the number of unique library members encoding for unique synthetic modular polypeptides will depend on the number of variable modules used in constructing the library and the overall intended complexity of the library; in some embodiments library complexity may be described in terms of library dimensionality where the dimensionality of a library correlates with the number of variable module coding sequences present in the coding region of the library members; the dimensionality of a library need not be uniform across the entire library and, thus, in some instances a library may have mixed-dimensionality ([00148], [00149]). Lim et al. teaches that in some instances, where each library member has two or more variable modules, the modules may be position-specific, meaning a sub-set of the variable modules may only be positioned in a particular location within the synthetic modular polypeptide relative to the other variable modules ([00151]). Lim et al. teaches that where multi-dimensional libraries are constructed in a pooled assembly, the total number of unique library members within the pool may vary greatly and may range from less than 20 to 50,000 or more, and to higher degrees of diversity including but not limited to 105 or more, 106 or more, 107 or more, 108 or more, or 109 or more ([00153] and [00249]). Lim et al. teaches that the library comprises  CARs having two or more co-modulatory domains, two or more co-stimulatory domains, two or more inhibitory domains ([00298]-[00303]), and an intracellular (primary) signaling domain such as DAP12, CD3E (CD3 epsilon), or CD79A (from a B cell signaling domain) or FCER1G (from a macrophage signaling domain ) ([00305]), [00306], [00313], [00335]), wherein the co-stimulatory domain include the signaling domain of CD40 ([00168] and Table 1). Because Lim teaches that the library comprises CARs comprising a primary signaling domain and two or more co-stimulatory domains, and each member of the library is unique, the limitation of claim 11 (wherein each unique CAR is comprised of at least three ICD modules, wherein the identity and/or arrangement of the at least three ICD modules is different from the identity and/or arrangement of the at least three ICD modules in at least 50% of the other unique CARs in the cell library) is met.  Lim teaches that the library comprises at least two intracellular domains, wherein >60 distinct modules for coregulatory domain are represent in the CAR library (Fig. 11, reproduced below, diversify coregulatory and primary signaling domains). 

    PNG
    media_image1.png
    576
    1089
    media_image1.png
    Greyscale


Lim et al teaches that the library comprises at least two 2 different extracellular domains (Fig. 11, diversify extracellular domain). Lim et al. teaches that the junctions between modular components encoding a single polypeptide will generally be kept “in frame”, linkers between module components of multi-module polypeptide will generally be flexible and/or will not contain amino acid residues that interfere with the function of the modular domains [(0198]), suitable linkers can be glycine polymers (G)n and glycine-serine polymers (GS)n, e.g. GSGSG, GSGGG ([00201]). 

12.	Claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al. (US2018/0273936, pub. date: 9/27/2018, effectively filed date 3/15/2017).
Cox et al. teaches a nucleic acid library, wherein the library comprises at least 1,000,000 nucleic acids ([0009] and [0071]), wherein the nucleic acid library is expressed in cells ([0049], [0065] and Examples 17-18), the nucleic acid library comprises variant sequences that encode for all domains of a CAR [0049] and [0065]), each nucleic acid encodes for a sequence that is varied in comparison to a reference domain within a reference CAR ([0054], [0055]), each cell expresses a different CAR variant protein ([0220]). Cox et al. teaches that variant nucleic acid libraries may comprise sequences that are varied to an intracellular domain, a signaling domain, a costimulatory domain, a transmembrane domain, an antigen recognition domain, a hinge domain ([0052], [0059], [0065] and Example 17). Cox et al. teaches that the CARs comprise two ICD molecules or three ICD modules (Fig. 10B and 10C). Cox teaches that alternatively CAR variant libraries are also generated to have variances in all domains of a CAR (Example 17). Cox teaches that the library of variant CAR genes are transferred into mammalian cells to generate a library of cell populations, each cell population expressing a different CAR variant protein (Example 18), the mammalian cells are T cells ([0047]). Cox teaches that exemplary costimulatory domains include, but not limited to, CD8, CD27, CD28, 4-1BB (CD137), ICOS, DAP10, OX40 (CD134) or fragments or combinations thereof; in some instances, about 100, 250, 500, 1000, or more than 1000 common coding gene sequences of a costimulatory domain is selected for variation ([0052]). The signaling domain is a domain derived from CD3 epsilon, CD79a (a B cell singling domain), FcR gamma (a macrophage signaling domain) ([0053]). Cox et al. teaches that each unique CAR comprises a spacer or hinge domain (a linker) ([0047] and Fig. 10).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO2017040694A2, pub. date: 3/9/2017), in view of Cooper et al. (WO 2015/123642A1, pub. date: 8/20/2015, IDS filed on 8/10/2022).
	The teaching of Lim et al. have been set forth above as they apply to claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26 and 29. 
Lim et al. does not teach that the library comprises at least 2 different transmembrane domains.
Cooper et al. teaches a method of generating a plurality (library) of vectors each encoding a chimeric antigen receptor (CAR) or T cells expressing CARs, the method comprising (i) obtaining a composition comprising: (a) a plurality of first vectors encoding one or more distinct antigen binding domains; (b) a plurality of second vectors encoding one or more distinct hinge domains; ( c) a plurality of third vectors encoding one or more distinct endodomains; a plurality of fifth vectors encoding one or more transmembrane domain; wherein the first vectors, the second vectors, the third vectors, and the fifth vectors comprise sites for homologous recombination to generate fourth vectors each encoding a chimeric antigen receptor (CAR) (claims and [0014]), and (ii) subjecting the composition to condition sufficient to allow for homologous recombination to produce a plurality of fourth vectors each encoding a CAR, wherein at least two of the first, second and third vectors comprise a plurality of two or more vectors encoding distinct antigen binding domains, hinge domains and/or endodomains, respectively ([0014], claims 1-9, [0074], [0083] and [0088]), the distinct antigen binding domain bind to different antigens (claim 18), at least one of the endodomains comprises one or more ITAM domains such as CD28 and CD3[Symbol font/0x7A] (claims 24-25). Cooper et al. teaches that the method further comprises expressing CAR in cell (claim 28), in T cells (claim 53). Cooper teaches that their method allows to generate panels of CARs that differ in hinge, transmembrane and intracellular regions ([0031]). Cooper teaches that CARs with various spacers (linkers) can be expressed and grown in vitro ([00138]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the library of Lim et al. to include different transmembrane domains in the CARs in view of Cooper. One of ordinary skill in the art would have been motivated to do so to increase the size of the library. Moreover, Cooper et al. teaches that different transmembrane domains may affect expression or potency of the CARs ([00128]). One of ordinary skill in the art would have had a reasonable expectation of success because Cooper et al. teaches methods of generating panels of CARs that differ in hinge, transmembrane and intracellular regions ([0031]). 

15.	Claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO2017040694A2, pub. date: 3/9/2017), in view of Frederick et al. (US2019/0125839A1, pub. date: 5/2/2019, effectively filed date: 5/18/2016).
	The teaching of Lim et al. have been set forth above as they apply to claims 3, 4, 7-9, 11, 17, 22, 23, 25, 26 and 29. 
Lim et al. does not teach that the linker between signaling domains comprises the sequence of SEQ ID NO:2 (GSGSGSGSGG). 
It is noted that the elected species SEQ ID NO:1 appears to be free of art. The search has been extended to SEQ ID NO:2. Accordingly, the species election for group (iii) set forth in the office action mailed on 6/10/2022 is hereby withdrawn.
Frederick teaches a flexible peptide linkers of SEQ ID NO:221 (GSGSGS GSGGSG) ([0376]). SEQ ID NO:221 comprises instant SEQ ID NO:2.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the library of Lim et al. to use the linker of Frederick between the signaling domains in view of Frederick. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Lim et al. teaches that linkers between module components of multi-module polypeptide will generally be flexible and/or will not contain amino acid residues that interfere with the function of the modular domains [(0198]), suitable linkers can be glycine-serine polymers (GS)n, e.g. GSGSG, GSGGG ([00201]), and Frederick teaches a flexible peptide linker of SEQ ID NO:221 (GSGSGSGSGGSG) ([0376]).
All the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary kill in the art at the time of the invention. Moreover, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.

Conclusion
16.	No claims allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643